DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 03/14/22. The same grounds are maintained in this final as in the nonfinal dated 12/07/21
Specification
The disclosure is objected to because of the following informalities: the specification does not include reference to the claimed benefit or provisional application 63/032,472 and 17/336,137, now USPAT 11,185,602. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4, 10-11, 13-17, 28-30, and 45-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leclerc et al. (US 2007/0208395 A1).
Regarding claims 1, 15, and 28 Leclerc et al. discloses a germicidal irradiation system comprising a decontamination space (Figures 17C through 17E), a series of irradiation stations [0083, 0077], a method for utilizing electromagnetic radiation to deactivate or kill pathogens on the surface of a subject without harming human or animal tissue [0003, 0721] comprising:
 a. 	at least one UV radiation emitter plurality of electromagnetic radiation emitters
 (Fig.1:102a through 102n) in a first predetermined position that are capable of being operable to emit radiation in a predetermined range of about 170 nm to about 230 nm [0070] UV wavelengths that does not penetrate beyond the stratum corneum of the skin; 
b. 	at least one IR radiation emitter [0068] in a second predetermined position operable to
emit IR radiation in a predetermined range of IR wavelengths, wherein exposure of human or animal tissue to said UV radiation and said IR radiation for a pre-determined period is capable of being operable to deactivate or kill pathogens without harming said human or animal tissue;
A plurality of electromagnetic radiation emitters (Fig.1:102a through 102n) in predetermined locations in a radiation station to irradiate plurality of sides [0066] at least one human subject simultaneously (the therapeutic surface in [0066] can be of any size or any shape. This means that the whole body of a human is capable of being simultaneously irradiated within a large therapeutic or prescribed surface area) in a first predetermined range of UV wavelengths and a second predetermined range of IR wavelengths [0077, 0083, 0108], wherein
Exposure to said first predetermined range and said second predetermined range is capable of deactivating or killing pathogens [0006, 0010, and 0032] without harming human or animal tissue;
Exposing said human or animal to a first plurality of electromagnetic
radiation emitters in the UV spectrum ([0067-0068] and Fig.1:102a-102n) in an irradiation station (Fig.1:100), wherein said first plurality of electromagnetic radiation emitters irradiate multiple sides (the therapeutic surface in [0066] can be of any size or any shape. This means that the whole body of a human is capable of being simultaneously irradiated within a large therapeutic or prescribed surface area) of said human or animal simultaneously [0077 and 0083].
Regarding claim 3, the IR emitters [0071] in Leclerc et al. are capable of emitting the predetermined range of IR wavelengths is from about 3 um to about 1 mm.
Regarding claim 4, Leclerc et al. discloses that the decontamination space [0077] is an enclosed Space operable to safely accommodate a human subject.
Regarding claims 10 and 45-46, Leclerc et al. discloses that the decontamination space
further comprises a series of irradiation stations (Figures 1-2 and [0077]) each encompassing a plurality of UV radiation emitters arranged in a first pattern that irradiates all surface areas of said subject (human) when present in said irradiation station.
Regarding claims 11 and 47, Leclerc et al. discloses that wherein each of said series of
irradiation stations encompass a plurality of IR radiation emitters (Figures 1-2 and [0071]) arranged in a second pattern that irradiates all surface areas of said subject when present in said
irradiation station.
Regarding claim 13, the UV emitters [0068] in Leclerc et al. are capable of emitting a first predetermined range from said at least one predetermined range comprises wavelengths between 210 nm to 230 nm.
Regarding claim 14, the UV emitters [0068] in Leclerc et al. are capable of emitting the first predetermined range from said at least one predetermined range comprises wavelengths at 222 nm.
Regarding claim 16, the UV emitters [0068] in Leclerc et al. are capable of emitting the first predetermined range from said at least one predetermined range comprises wavelengths between 170 nm to 230 nm.
Regarding claim 17, the IR emitters [0071] in Leclerc et al. are capable of emitting the second predetermined range from said at least one predetermined range comprises wavelengths within 3 um to 1 mm.
Regarding claim 29, the UV emitters [0068] in Leclerc et al. are capable of emitting the first predetermined range from said at least one predetermined range of electromagnetic radiation comprises wavelengths between from 170 nm and 230 nm.
Regarding claim 30, the IR emitters [0071] in Leclerc et al. are capable of emitting the second predetermined range from said at least one predetermined range of electromagnetic radiation comprises wavelengths within from 3 um to 1 mm.
Regarding claims 48-51, Leclerc et al. discloses a plurality of UV radiation emitters that irradiate all surfaces of said human or animal simultaneously (the therapeutic surface in [0066] can be of any size or any shape. This means that the whole body of a human is capable of being simultaneously irradiated within a large therapeutic or prescribed surface area).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 8, 10-11, 13-18, 28-30, 32, and 34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 7-16, and 18-19 of prior U.S. Patent No. 11,185,602 B1. This is a statutory double patenting rejection.
The scopes of claims 1 and 5 in 17/512,659 are disclosed by claim 1 of U.S. Patent No. 11,185,602 B1.
The scopes of claim 3 in 17/512,659 are disclosed by claims 2-3 of U.S. Patent No. 11,185,602 B1.
The scopes of claims 8, 10-11, and 13-14 in 17/512,659 are disclosed by claims 7-11 of U.S. Patent No. 11,185,602 B1.
The scopes of claims 15 and 18 in 17/512,659 is disclosed by claim 12 of U.S. Patent No. 11,185,602 B1.
The scopes of claims 16-17 in 17/512,659 are disclosed by claims 13 and 15 of U.S. Patent No. 11,185,602 B1.
The scopes of claims 28 and 32 in 17/512,659 are disclosed by claim 16 of U.S. Patent No. 11,185,602 B1.
The scopes of claims 29-30 and 34 in 17/512,659 are disclosed by claims 17-19 of U.S. Patent No. 11,185,602 B1.
Response to Arguments
Applicant's arguments on pages 9-11 of the Remarks section filed on 03/14/22 have been fully considered but they are not persuasive. 
On pages 9-11, Applicant argues that Leclerc et al. discloses a device to deliver phototherapy to a small area of a body; the Leclerc et al. device is only capable of covering a portion of a limb or a side of the body; that Leclerc et al. does not teach or suggest an ultraviolet station having a plurality of emitters operable to irradiate multiple sides of a human or animal simultaneously; that Leclerc et al. fails to disclose or suggest UV radiation in a range of about 170 nm to about 230 nm; and that there is no overlap between the ranges of wavelengths discloses in [0068] and the claimed range of about 170 nm to about 230 nm.
The examiner respectfully disagrees. Leclerc et al. discloses that the therapeutic surface area can be made of any size or shape and may or may not be conformable with the size and shape of the area comprising the target body surface [0066]. This teaching means that the therapeutic area can be made in the size to fit larger portions of human or animal bodies, and not only for a limb. Leclerc et al. further teaches an ultraviolet station (Fig.1:100) having a plurality of emitter that are capable of irradiating multiple sides of a human body simultaneously (Fig.1:102a-102n). And furthermore, the radiation sources [0068] in Leclerc et al. are capable of generating UV radiation having wavelengths in the range of about 170 nm to about 230 nm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798